131 Nev., Advance Opinion 10 I
                          IN THE SUPREME COURT OF THE STATE OF NEVADA


                 WILLIAM ALLEN SCOTT,                                No. 67331
                 Petitioner,
                 vs.
                 THE FIRST JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                           FE
                 CARSON CITY; AND THE                                      DEC 3 i 2 1615
                 HONORABLE JAMES TODD RUSSELL,                                    K. ! ■ Nr
                 DISTRICT JUDGE,
                                                                     BY            -4-,
                 Respondents,                                             CHIa- DEP kJ -MLLE

                 and
                 THE STATE OF NEVADA,
                 Real Party in Interest.



                             Original petition for a writ of certiorari challenging Carson
                 City Municipal Code 8.04.050(1) as unconstitutionally overbroad and
                 vague.
                             Petition granted.



                 Karin K. Kreizenbeck, State Public Defender, and Sally S. DeSoto, Chief
                 Appellate Deputy Public Defender, Carson City,
                 for Petitioner.

                 Adam Paul Laxalt, Attorney General, Carson City; Jason D. Woodbury,
                 District Attorney, and Melanie Porter, Deputy District Attorney, Carson
                 City,
                 for Real Party in Interest.




                 BEFORE THE COURT EN BANC.


SUPREME COURT
     OF
     NEVADA


(0) 1947A   e-                                                                                 2-I
                                                     OPINION
                   By the Court, GIBBONS, J.:
                               In this opinion, we consider whether Carson City Municipal
                   Code (CCMC) 8.04.050(1) is unconstitutionally overbroad and vague.
                   Petitioner William Scott was arrested and convicted for violating CCMC
                   8.04.050, which makes it "unlawful for any person to hinder, obstruct,
                   resist, delay, molest or threaten to hinder, obstruct, resist, delay or molest
                   any. . . member of the sheriffs office. . in the discharge of his official
                   duties." We grant Scott's petition for a writ of certiorari and conclude that
                   CCMC 8.04.050(1) is both unconstitutionally overbroad and vague on its
                   face.
                                FACTUAL AND PROCEDURAL BACKGROUND
                               At approximately 4:15 a.m., a Carson City sheriffs deputy
                   pulled over a vehicle for running a stop sign. The vehicle had three
                   occupants. When questioning the driver, the deputy smelled alcohol
                   coming from the vehicle. The deputy asked the driver if he would submit
                   to a voluntary field sobriety test. Before the driver could answer,
                   petitioner William Scott, who was a passenger in the vehicle, interrupted
                   the deputy. The deputy continued to question the driver, and according to
                   the deputy, Scott interrupted him a second time and told the driver not to
                   do anything the deputy said. Scott allegedly went on to state "that his dad
                   [was] a lawyer and he knows all about the law." After the second
                   interruption, the deputy threatened Scott with arrest "for obstructing and
                   delaying a peace officer" if he did not remain quiet.
                               After a third interruption, the deputy ordered Scott out of the
                   vehicle. The deputy arrested Scott and called for backup. Scott
                   cooperated during the arrest. A second deputy transported Scott to jail,
                   and the first deputy resumed his DUI investigation of the driver.
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (e4
                             The State charged Scott with obstructing a public officer in
                violation of CCMC 8.04.050. After a bench trial in Carson City Justice
                Court, Scott was convicted of obstructing a public officer in violation of
                CCMC 8.04.050.
                             Scott appealed his conviction to the district court. On appeal,
                Scott argued that CCMC 8.04.050(1) is unconstitutionally overbroad and
                vague because it restricts constitutional speech. The district court,
                however, affirmed the conviction, concluding that CCMC 8.04.050 is
                constitutional. Specifically, the district court concluded that the deputy
                did not arrest Scott for his speech, but rather for his conduct, i.e., the act of
                speaking in a way that interrupted the deputy's investigation. This
                petition for a writ of certiorari followed.
                                                 DISCUSSION
                             In this writ petition, Scott argues that CCMC 8.04.050(1) is
                both unconstitutionally overbroad and vague. 1 We review the
                constitutionality of a statute or ordinance de novo.       Flamingo Paradise
                Gaming, LLC v. Chanos, 125 Nev. 502, 509, 217 P.3d 546, 551 (2009). The
                municipal code at issue, CCMC 8.04.050, states:
                                    1. It is unlawful for any person to hinder,
                             obstruct, resist, delay, molest or threaten to
                             hinder, obstruct, resist, delay or molest any city
                             officer or member of the sheriffs office or fire
                             department of Carson City in the discharge of his
                             official duties.




                      lAlthough the State charged Scott under CCMC 8.04.050 and uses
                language from 8.04.050(2) to describe Scott's interference, we limit our
                review to CCMC 8.04.050(1) because at oral argument Scott conceded that
                his constitutional challenge was limited to section 1 of the ordinance.

SUPREME COURT
       OF
    NEVADA
                                                        3
(0) 140A
                 CCMC 8.04.050(1) is unconstitutionally overbroad
                               Scott argues that CCMC 8.04.050(1) is unconstitutionally
                 overbroad because it criminalizes speech that is protected by the First
                 Amendment of the United States Constitution. We agree.
                               "Whether or not a statute is overbroad depends upon the
                 extent to which it lends itself to improper application to protected
                 conduct." N. Nev. Co. v. Menicucci, 96 Nev. 533, 536, 611 P.2d 1068, 1069
                 (1980). Specifically, "Mhe overbreadth doctrine invalidates laws. . . that
                 infringe upon First Amendment rights."       Silvar v. Eighth Judicial Dist.
                 Court, 122 Nev. 289, 297, 129 P.3d 682, 687 (2006). In other words, the
                 overbreadth doctrine applies to statutes that have a seemingly legitimate
                 purpose but are worded so broadly that they also apply to protected
                 speech.     See id.   We have held that "[then minor intrusions on First
                 Amendment rights will trigger the overbreadth doctrine."       Id. at 297-98,
                 129 P.3d at 688. At the same time, however, we have warned that "the
                 overbreadth doctrine is strong medicine and that a statute should not be
                 void unless it is substantially overbroad in relation to the statute's plainly
                 legitimate sweep."      Id. at 298, 129 P.3d at 688 (internal quotations
                 omitted).
                               The United States Supreme Court considered whether laws
                 similar to CCMC 8.04.050(1) were overbroad in Colten v. Kentucky, 407
U.S. 104 (1972), and City of Houston, Texas v. Hill, 482 U.S. 451 (1987),
                 and in doing so reached different results. In Cotten, the defendant was
                 arrested for violating Kentucky's disorderly conduct statute, which made
                 it illegal for a person "with intent to cause public inconvenience, annoyance
                 or alarm, or recklessly creating a risk thereof. ... [Co [c]ongregate[ ] with
                 other persons in a public place and refuse[ to comply with a lawful order
                 of the police to disperse." Id. at 108 (emphasis added). Due in part to the
SUPREME COURT
        OF
     NEVADA
                                                       4
(01 1947A    e
                statute's specific intent requirement, the Court affirmed the lower court's
                determination that the statute was not overbroad. Id. at 108-09, 111.
                             In Hill, however, the Court determined that an ordinance
                similar to the statute in Colten was facially invalid. 482 U.S. at 467. The
                ordinance made it "unlawful for any person to . . . in any manner oppose,
                molest, abuse or interrupt any policeman in the execution of his duty." Id.
                at 461 (internal quotation omitted). 2 Ultimately, the Court concluded that
                the challenged language was unconstitutionally overbroad for two reasons.
                First, the Court concluded that the ordinance did not deal "with core
                criminal conduct, but with speech." Id. at 460. The Court reasoned that
                the challenged portion of the ordinance—making it unlawful to "oppose,
                molest, abuse or interrupt" an officer—dealt with speech because it
                prohibited "verbal interruptions of police officers."   Id. at 461 (internal
                quotation omitted).
                             Second, the Court concluded that "the First Amendment
                protects a significant amount of verbal criticism and challenge directed at
                police officers."   Id.   The Court recognized, however, that the First
                Amendment does not protect "fighting words," or words "that by their very
                utterance inflict injury or tend to incite an immediate breach of the peace."
                Id. at 461-62 (internal quotations omitted). Thus, the Court concluded
                that the ordinance was facially invalid because its application to speech
                was not limited to "fighting words." Instead, the ordinance criminalized
                all speech that interrupts a police officer. Id. at 462. The Court reasoned
                that "[t]he Constitution does not allow such speech to be made a crime.

                      2The Court reasoned that the portions of the ordinance that clearly
                dealt with conduct—making it unlawful to "assault" or "strike" an officer—
                were preempted by state law and therefore did not address that portion of
                the ordinance. Hill, 482 U.S. at 461 n.9.


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I907A
                The freedom of individuals verbally to oppose or challenge police action
                without thereby risking arrest is one of the principal characteristics by
                which we distinguish a free nation from a police state." Id. at 462-63. In
                sum, the Court found that the ordinance was unconstitutionally overbroad
                because it was "not narrowly tailored to prohibit only disorderly conduct or
                fighting words." Id. at 465.
                              While the statute in Colten and the ordinance in Hill feature
                similar language, we conclude that CCMC 8.04.050(1) aligns more closely
                with the ordinance in Hill. Unlike the statute in Colten, which required
                specific intent, CCMC 8.04.050(1) does not contain a specific intent
                requirement. 3 Like the ordinance in Hill, CCMC 8.04.050(1) prohibits any
                conduct that may "hinder, obstruct, resist, delay, [or] molest" a police
                officer, regardless of intent. 4 Under CCMC 8.04.050(1), inadvertent,


                      3 Our dissenting colleagues would read an intent requirement into
                CCMC 8.04.050 to save the ordinance. However, the inclusion of an intent
                requirement alone will not render CCMC 8.04.050 constitutional. CCMC
                8.04.050(1) makes it unlawful to "threaten to hinder, obstruct, resist, delay
                or molest" a sheriffs deputy in the discharge of his or her duties.
                (Emphasis added.) For example, an individual may threaten to delay a
                sheriffs deputy in the discharge of his duties by stating that she intends
                to exercise her Miranda rights or by advising a counterpart to do so—
                thereby delaying the deputy. As such, reading an intent requirement into
                CCMC 8.04.050(1) will not render the law constitutional.

                      4 Our dissenting colleagues express concern that invalidating CCMC
                8.040.050(1) will effectively invalidate similar provisions in other Nevada
                municipalities. This concern is misplaced. The State could have charged
                Scott for his interference under NRS 199.280. Unlike CCMC 8.04.050, the
                state statute is explicitly limited by an intent requirement. Under NRS
                199.280, it is a crime when one "willfully resists, delays or obstructs a
                public officer in discharging or attempting to discharge any legal duty of
                his or her office." (Emphasis added.) As such, NRS 199.280 provides a
                corollary under which one may be charged for the same or similar willful
                conduct.

SUPREME COURT
        OF
     NEVADA
                                                      6
(T) I947A
                constitutionally protected speech or conduct is sufficient to trigger liability
                should it hinder or obstruct a police officer in any way. For example, if a
                sheriffs deputy is conducting an investigation in a public area and a
                passerby inadvertently obstructs the deputy's view of a suspect, the
                passerby could be arrested for hindering or delaying the deputy's
                investigation—despite lacking the intent to do so.
                              We conclude that CCMC 8.04.050(1) is unconstitutionally
                overbroad on its face for the same two reasons recognized in Hill. First,
                CCMC 8.04.050(1) applies to speech. The State argues that Scott was not
                arrested for his speech, but rather for his conduct, i.e., the act of speaking
                in a way that interrupted the deputy's investigation. We deem this
                narrow distinction unpersuasive under the facts. CCMC 8.04.050(1)
                makes it "unlawful for any person to hinder, obstruct, resist, delay, [or]
                molest" a police officer. Indeed, like the ordinance in Hill, CCMC
                8.04.050(1) clearly affects speech because Scott was convicted under it for
                his "verbal interruptions" of the sheriffs deputy.      Hill, 482 U.S. at 461.
                Moreover, CCMC 8.04.050(1) makes it unlawful to even               "threaten to
                hinder, obstruct, resist, delay or molest" a police officer. (Emphasis
                added.) Criminalizing mere threats further implicates speech as opposed
                to conduct.
                              Second, like in Hill, where the ordinance's application to
                speech was not limited to "fighting words," CCMC 8.04.050(1) prohibits all
                speech that "hinder [s], obstruct [s], resist Es], delay Es], [or] molest [s]" a
                police officer. Scott stated that "he knows all about the law" and told the
                driver that he was not required to cooperate with the deputy. These
                statements cannot be construed as "fighting words," or words "that by
                their very utterance inflict injury or tend to incite an immediate breach of
                the peace." Hill, 482 U.S. at 461-62 (internal quotations omitted). Yet,
SUPREME COURT   Scott was still arrested and convicted under CCMC 8.04.050(1). Indeed,
         OF
      NEVADA
                                                       7
(0) 1.947A
                "Mlle Constitution does not allow [Scott's verbal challenge to the deputy's
                authority] to be made a crime." Hill, 482 U.S. at 462.
                            In sum, CCMC 8.04.050(1) encompasses protected speech and
                "is not narrowly tailored to prohibit only disorderly conduct or fighting
                words." Id. at 465. As such, we conclude that it is unconstitutionally
                overbroad on its face.
                GCMG 8.04.050(I) is unconstitutionally vague
                            Scott argues that CCMC 8.04.050(1) is unconstitutionally
                vague because (1) ordinary people cannot tell what conduct or speech is
                prohibited, and (2) its lack of guidelines allows the sheriff to enforce it in
                an arbitrary and discriminatory fashion.
                            "The void-for-vagueness doctrine is predicated upon a statute's
                repugnancy to the Due Process Clause of the Fourteenth Amendment to
                the United States Constitution." Silvar, 122 Nev. at 293, 129 P.3d at 684-
                85. A criminal statute can be invalidated for vagueness "(1) if it Tails to
                provide a person of ordinary intelligence fair notice of what is prohibited';
                or (2) if it 'is so standardless that it authorizes or encourages seriously
                discriminatory enforcement." State v. Castaneda, 126 Nev. 478, 481-82,
                245 P.3d 550,553 (2010) (quoting Holder v. Humanitarian Law Project,
                561 U.S. 1, 18 (2010)). Although similar, "[t]he first prong is concerned
                with guiding those who may be subject to potentially vague statutes, while
                the second—and more important—prong is concerned with guiding the
                enforcers of statutes."     Silvar, 122 Nev. at 293, 129 P.3d at 685.
                Additionally, "[a] statute containing a criminal penalty is facially vague
                when vagueness permeates the text of the statute."       Flamingo Paradise,
125 Nev. at 507, 217 P.3d at 550 (recognizing that while the two-factor




SUPREME COURT
        OF
     NEVADA
                                                      8
tO1 l947A
                 test for vagueness challenges applies to both civil and criminal statutes,
                 criminal statutes are held to a higher standard). 5
                       CCMC 8.04.050(1) authorizes arbitrary and discriminatory
                       enforcement
                             We conclude that under the second prong—arbitrary and
                 discriminatory enforcement—CCMC 8.04.050(1) is unconstitutionally
                 vague. The second prong requires guidelines for when a criminal statute
                 will be enforced. When a city ordinance "does not enumerate
                 circumstances for which a person could be arrestedU . . . the enforcing
                 officer has discretion over deciding whether a particular unenumerated
                 circumstance supplies the necessary probable cause for arrest."        Silvar,
122 Nev. at 295, 129 P.3d at 686. "This standard could shift from officer to
                 officer or circumstance to circumstance because the ordinance lacks
                 definitive guidelines." Id. Although drafting precise laws is often difficult,
                 the United States Supreme Court has "repeatedly invalidated laws that
                 provide the police with unfettered discretion to arrest individuals for
                 words or conduct that annoy or offend them." Hill, 482 U.S. at 465.
                             In the present case, CCMC 8.04.050(1) "lacks specific
                 standards," and thus, sheriffs deputies are allowed to enforce the law in
                 an arbitrary and discriminatory fashion. Silvar, 122 Nev. at 293, 129 P.3d
                 at 685. Specifically, the municipal code is worded so broadly that sheriffs
                 deputies are given "unfettered discretion to arrest individuals for words or


                       5 "Under   the higher standard, the question becomes whether
                 vagueness so permeates the text that the statute cannot meet these
                 requirements in most applications; and thus, this standard provides for
                 the possibility that some applications of the law would not be void, but the
                 statute would still be invalid if void in most circumstances." Flamingo
                 Paradise, 125 Nev. at 513, 271 P.3d at 554 (emphasis added) (citing
                 Kolender v. Lawson, 461 U.S. 352, 358 n.8 (1983)).


SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A    e
                conduct that annoy or offend them."          Hill, 482 U.S. at 465. As stated
                above, the plain language of CCMC 8.04.050(1) criminalizes any conduct
                or speech that in any way "hinder [s], obstruct Es], resist [s], delay[s],
                molest[s] or threaten[s] to hinder, obstruct, resist, delay or molest" a
                sheriffs deputy "in the discharge of his official duties." For example, if a
                sheriffs deputy is directing traffic at an intersection, and a pedestrian
                politely asks the deputy for directions, the pedestrian could be arrested for
                hindering or delaying the deputy's ability to direct traffic. Vagueness
                permeates the text of CCMC 8.04.050(1) because, as in this case, it is
                entirely within the deputy's discretion to determine what conduct violates
                the ordinance and at what point that conduct—including speech—reaches
                a level that "hinder Es], obstruct [51, resist Es], delay[s], or molest Es]" him or
                her in the discharge of their duties. It is obvious that the prohibitions in
                CCMC 8.04.050(1) are "violated scores of times daily, yet only some
                individuals—those chosen by the police in their unguided discretion—are
                arrested." Hill, 482 U.S. at 466-67.
                             The dissent would read CCMC 8.04.050(1) to have "a core of
                constitutionally unprotected expression to which it might be limited,"
                unlike the ordinance in Hill. Id. at 468 (internal quotation omitted).
                However, not only is the language used in CCMC 8.04.050(1) strikingly
                similar to the language used in Hill, it explicitly includes speech.° See id.
                at 461 (making it unlawful to "in any manner oppose, molest, abuse or


                      °Both the ordinance in Hill and CCMC 8.04.050 use the term
                "molest." Compare 482 U.S. at 461 with CCMC 8.04.050(1). Further,
                CCMC 8.04.050 uses the term "resist," which is defined as "[Co oppose,"
                whereas the ordinance in Hill used the term "oppose." Compare Resist,
                Black's Law Dictionary (6th ed. 1990) and Hill, 482 U.S. at 461 with
                CCMC 8.04.050(1).

SUPREME COURT
        OF
     NEVADA
                                                        10
(0) I947A
                interrupt any policeman in the execution of his duty" (internal quotation
                omitted)). The language in CCMC 8.04.050(1) makes it unlawful to
                "hinder, obstruct, resist, delay, molest or threaten• to hinder, obstruct,
                resist, delay or molest" a sheriffs deputy in the discharge of his or her
                duties. (Emphasis added.) We find the dissent's distinction between the
                language in these laws unpersuasive. Further, CCMC 8.04.050(1)
                explicitly applies to speech and is not in any way limited to fighting words.
                A verbal "threat" to exercise a constitutional right that may delay an
                arrest would clearly constitute an unlawful act. The Supreme Court could
                not read the ordinance in Hill to find a core of criminal conduct, and we
                are unable to do so with CCMC 8.04.050(1).
                             Further, despite the State's argument to the contrary, it is
                inconsequential that an adjudicative body can determine, after the fact,
                whether CCMC 8.04.050(1) was applied in an arbitrary or discriminatory
                fashion. See id. at 465-66 ("As the Court observed over a century ago, litt
                would certainly be dangerous if the legislature could set a net large
                enough to catch all possible offenders, and leave it to the courts to step
                inside and say who could be rightfully detained, and who should be set at
                large." (quoting United States v. Reese,       92 U.S. 214, 221 (1876))).
                Consequently, we conclude that CCMC 8.04.050(1) is unconstitutionally
                vague because it lacks sufficient guidelines and gives the sheriff too much
                discretion in its enforcement. 7


                      7 We  do not address whether the ordinance fails to provide a person
                of ordinary intelligence fair notice of what is prohibited because, as we
                clarified in Castaneda, a statute is unconstitutionally vague if it fails
                either prong of the vagueness test. 126 Nev. at 481-82, 245 P.3d at 553. It
                is sufficient that the ordinance permits arbitrary and discriminatory
                enforcement.


SUPREME COURT
         OF
      NEVADA
                                                     11
(0) 14-17A
                                                 CONCLUSION
                                 CCMC 8.04.050(1) is unconstitutionally overbroad because it
                   "is not narrowly tailored to prohibit only disorderly conduct or fighting
                   words."   Hill, 482 U.S. at 465. CCMC 8.04.050(1) is unconstitutionally
                   vague because it lacks sufficient guidelines and gives the sheriff too much
                   discretion in its enforcement. Accordingly, we grant Scott's petition and
                   direct the clerk of this court to issue a writ of certiorari instructing the
                   district court to vacate its order denying Scott's appeal. We further
                   remand to the district court with instructions to enter an order reversing
                   Scott's conviction in part on the grounds that CCMC 8.04.050(1) is
                   unconstitutional on its face and to determine whether Scott may properly
                                                        AG, .050.
                   be charged under the remainder of CC M




                                                        Gibbons

                   We concur:




                   Parraguirre


                                                   J.




                                                   J.




                                                   J.
                   Saitta


SUPREME COURT
      OF
    NEVADA
                                                         12
(0) 1947A (AWOL)
                  HARDESTY, C.J., with whom PICKERING, J., agrees, concurring in part
                  and dissenting in part:
                              I concur only in the majority's decision that Scott's petition
                  should be granted; I dissent because I disagree that CCMC 8.04.050(1) is
                  unconstitutionally overbroad and vague on its face.
                              Pursuant to CCMC 8.04.050(1), it is illegal for a "person to
                  hinder, obstruct, resist, delay, molest or threaten to hinder, obstruct,
                  resist, delay or molest" an officer from performing his duties. The
                  majority's decision to facially invalidate CCMC 8.04.050(1) ignores
                  reasonable constitutional construction rules that would resolve the
                  overbreadth and vagueness claims.
                  CCMC 8.04.050(1) should be narrowly construed
                              While I recognize that CCMC 8.04.050(1) may be ambiguous
                  and as a result suggests overbreadth and vagueness issues, I disagree
                  with the majority's conclusion that it is facially unconstitutional thereby
                  voiding it. Many municipalities in this state have similar provisions to
                  CCMC 8.04.050(1). 1 Because the majority facially invalidates it, their



                         'See, e.g., Las Vegas Municipal Code 10.04.010 ("Any person who
                  shall interfere with, resist, molest or threaten to molest any Peace Officer
                  of the Las Vegas Metropolitan Police Department in the exercise of his
                  official duties shall be guilty of a misdemeanor."); North Las Vegas
                  Municipal Code 9.08.010 ("Any person who shall interfere with, obstruct,
                  resist, molest, strike or threaten to molest or strike any peace officer of the
                  city of North Las Vegas, while in the exercise of his official duties, shall be
                  guilty of a misdemeanor."); Fallon Municipal Code, 9.02.010(A) (1977) ("It
                  is unlawful for any person within the corporate limits of the city. . . [t] o
                  hinder, obstruct, resist, molest or attempt to hinder, obstruct, resist or
                  molest any city officer or member of the police department in the
                  discharge of his or her official duties.").

SUPREME COURT
      OF
    NEVADA


(0) 1947A cipro
                   decision almost certainly makes analogous laws around the state•
                   unconstitutional. 2
                               Moreover, voiding CCMC 8.04.050(1) is contrary to the
                   established requirement "that every reasonable construction must be
                   resorted to, in order to save a statute from unconstitutionality.' State v.
                   Castaneda, 126 Nev. 478, 481, 245 P.3d 550, 552 (2010) (quoting Hooper v.
                   California, 155 U.S. 648, 657 (1895)). We have consistently recognized
                   that "[e]nough clarity to defeat a vagueness challenge may be supplied by
                   judicial gloss on an otherwise uncertain statute." Id. at 483, 245 P.3d at
                   553 (internal quotations omitted); see also City of Houston, Tex. v. Hill,
                   482 U.S. 451, 467-68(1987) (noting that "limiting constructions" can be
                   adopted by state courts to bring ambiguous laws within constitutional
                   bounds). Accordingly, the majority is required to interpret the ordinance
                   in a constitutional manner.
                                Of course, before we interpret a law, we first must determine
                   whether "the language of [the ordinance] is plain and unambiguous, such
                   that it is capable of only one meaning" MGM Mirage v. Nev. Ins. Guar.
                   Ass'n, 125 Nev. 223, 228-29, 209 P.3d 766, 769 (2009). If the language is

                         2 The majority argues that concern over the constitutionality of other
                   municipality ordinances is misplaced because NRS 199.280 prevents the
                   same conduct. Majority opinion ante p. 6 n.4. NRS 199.280 states that it
                   is a misdemeanor or felony to "willfully resist[ ], delay[ ] or obstruct[ ] a
                   public officer in discharging or attempting to discharge any legal duty of
                   his or her office." Notably, "resist," "delay," and "obstruct" appear in both
                   NRS 199.280 and CCMC 8.04.050(1). The only difference between the two
                   provisions is that NRS 199.280 mandates willfulness—in other words
                   requiring intent. Thus, the majority either (1) tacitly concedes that
                   interpreting an intent requirement into CCMC 8.04.050(1) renders it
                   constitutional, or (2) points to a statute that under the majority's analysis
                   is also facially unconstitutional.


SUPREME COURT
          OF
       NEVADA
                                                         2
(o)   1947A    e
                 unambiguous, we must give effect to the ordinance's plain meaning. Id. at
                 228, 209 P.3d at 769. But if the ordinance "is susceptible to differing
                 reasonable interpretations, [it] should be construed consistently with" the
                 enabling body's intent. Star Ins. Co. v. Neighbors, 122 Nev. 773, 776, 138
P.3d 507, 510 (2006) (internal quotations omitted).
                             I concede for purposes of this analysis that CCMC 8.04.050(1)
                 is ambiguous, but that does not result in the ordinance becoming
                 unconstitutionally vague. See City of Las Vegas v. Eighth Judicial Dist.
                 Court, 118 Nev. 859, 866-67, 59 P.3d 477, 482-83 (2002) (implying that the
                 difference between an ambiguous statute and an unconstitutionally vague
                 statute is the level of ambiguity), abrogated on different grounds by
                 Castaneda, 126 Nev. at 482 n.1, 245 P.3d at 553 n.1. Rather, "every
                 reasonable construction must be resorted to, in order to save [the
                 ordinance] from unconstitutionality."      Castaneda, 126 Nev. at 481, 245
                 P.3d at 552 (internal quotations omitted); see also Panama Ref Co. v.
                 Ryan, 293 U.S. 388, 439 (1935) (Cardozo, J., dissenting) ("[W]hen a statute
                 is reasonably susceptible of two interpretations, by one of which it is
                 unconstitutional and by the other valid, the court prefers the meaning
                 that preserves to the meaning that destroys."); Antonin Scalia & Bryan A.
                 Garner, Reading Law: The Interpretation of Legal Texts 66 (2012) ("An
                 interpretation that validates outweighs one that invalidates. . . .").
                             Here, the majority chooses to invalidate CCMC 8.04.050(1)
                 despite there being reasonable unambiguous constructions that would
                 make the ordinance constitutional. There are two such reasonable
                 constructions, which together easily render CCMC 8.04.050(1)
                 constitutional: (1) interpret it as applying only when physical conduct or
                 fighting words interfere with an officer's job duties, and (2) require an

SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A mrev
                intent to interfere with an officer, which would substantially narrow and
                clarify the ordinance's meaning.
                              Interpreting CCMC 8.04.050(1) to require core criminal
                conduct—physical assaults or fighting words—is consistent with the
                United States Supreme Court's decision in Hill, the ordinance's language,
                and proper statutory construction principles. hi Hill, the Court was asked
                to determine the constitutionality of a Houston ordinance that stated that
                "[it shall be unlawful for any person to assault, strike or in any manner
                oppose, molest, abuse or interrupt any policeman in the execution of his
                duty." 482 U.S. at 455 (internal quotations omitted). The Court
                determined that the ordinance could not be reasonably. "limited to 'core
                criminal conduce" because the words "assault" and "strike" were
                preempted by Texas law.      Id. at 468. Thus, the Court invalidated the
                ordinance, determining that the remaining language in the ordinance
                "simply has no core of constitutionally unprotected expression to which it
                might be limited."3 Id. (internal quotations omitted).
                              Here, the crux of the majority's argument is that the words
                "hinder, obstruct, resist, delay, [or] molest" unreasonably restrict persons
                from exercising their constitutional right to expression when an officer is
                discharging his duties. Majority opinion ante pp. 6-10. But, I believe that


                      3 The    Supreme Court of Iowa did exactly this in State v. Bower,
                where the relevant statute prohibited conduct that "willfully prevents or
                attempts to prevent any public officer. . . from performing the
                officer's. . . duty." 725 N.W.2d 435, 442 (Iowa 2006). "[Tic) avoid the risk
                of constitutional infirmity," the court construed the statute "to prohibit
                only physical conduct and fighting words that hinder or attempt to hinder
                an officer from performing an officer's duty." Id. at 444. In so holding, the
                court relied exclusively on the Hill analysis. Id. at 443-44.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                  a reasonable reading of these words "has [a] core of constitutionally
                  unprotected expression to which it might be limited." Hill, 482 U.S. at 468
                  (internal quotation omitted). None of the phraseology in subsection 1 is
                  preempted by state law, unlike in Hill; thus all can be considered. The
                  plain meanings of hinder, obstruct, resist, delay, and molest' can be
                  reasonably construed to include physical conduct or fighting words.
                  Additionally, all five verbs are associated in a common list, so the canon of
                  construction noscitur a sociis ("it is known by its associates") should be
                  considered. Scalia & Garner, supra, at 195. The canon stands for the
                  proposition that "[al ssociated words bear on one another's meaning."       Id.
                  As such, it is entirely reasonable to construe the five verbs as only
                  applying where there is core criminal conduct—physical interference with
                  an officer or spoken fighting words. 5 While I believe that this
                  construction, by itself, saves CCMC 8.04.050(1) from a facial constitutional
                  challenge, next I discuss a second construction that can further limit the
                  subsection's reach.



                        4 "Hinder"  is defined as "to impede, delay, or prevent." Hinder,
                  Black's Law Dictionary (10th ed. 2014). "Obstruct" is defined as "[Co block
                  or stop up (a road, passageway, etc.); to close up or close off, esp[ecially] by
                  obstacle." Obstruct, Black's Law Dictionary (10th ed. 2014). "Resist" is
                  defined as "[t]o oppose. This word properly describes an opposition by
                  direct action and quasi forcible means." Resist, Black's Law. Dictionary
                  (6th ed. 1990). "Delay" is defined as "Whe act of postponing or slowing."
                  Delay, Black's Law Dictionary (10th ed. 2014). "Molest" is defined as "to
                  annoy, disturb, or persecute esp[ecially] with hostile intent or injurious
                  effect." Molest, Merriam-Webster's Collegiate Dictionary (11th ed. 2011).

                        5 Fighting words are words by which "their very utterance inflict
                  injury or tend to incite an immediate breach of the peace." Chaplinsky v.
                  New Hampshire, 315 U.S. 568, 572 (1942).

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    e4
                               The second construction is outlined in Hill's concurrence and
                   dissent, where the dissenting justices determined that the Houston
                   ordinance at issue did not have a mens rea term but that a Texas statute
                   required all criminal laws to mandate some form of culpability. 482 U.S.
                   at 473-74 (Powell, J., concurring in part and dissenting in part). Justice
                   Powell noted that Texas courts could read an intent requirement into the
                   ordinance based on the Texas statute.     Id. at 474. Furthermore, Texas
                   courts could determine that the ordinance required intent to interfere with
                   an officer's duties, not simply an intent to speak.   Id.   Should a Texas
                   court construe the ordinance in such a way, Justice Powell surmised:
                                     "This interpretation would change the
                               constitutional questions• in two ways: it would
                               narrow substantially the scope of the ordinance,
                               and possibly resolve the overbreadth question; it
                               also would make the language of the ordinance
                               more precise, and possibly satisfy the concern as
                               to vagueness."
                   Id.
                               Similarly, in Colten v. Kentucky, 407 U.S. 104 (1972), the
                   Court considered a Kentucky statute that criminalized an "intent to cause
                   public inconvenience, annoyance or alarm." Id. at 108 (internal quotations
                   omitted). The statute was challenged as being unconstitutionally
                   overbroad and vague, despite a Kentucky court narrowly construing the
                   statute to apply only "where there is no bona fide intention to exercise a
                   constitutional right or where the interest to be advanced by the
                   individual's exercise of the right is insignificant in comparison" to its
                   burden. Id. at 104. The Court held that because of the intent requirement
                   and narrow construction, the Kentucky "statute comes into operation only
                   when the individual's interest in expression, judged in the light of all
                   relevant factors, is minuscule compared to a particular public interest in
SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1447A    4D0
                preventing that expression or conduct at that time and place."     Id. at 111
                (internal quotations omitted).
                              Like the Houston ordinance in Hill, CCMC 8.04.050(1) does
                not have a mens rea term. Additionally, Nevada, like Texas, requires that
                "[in every crime or public offense there must exist a union, or joint
                operation of act and intention." MRS 193.190. This court should construe
                CCMC 8.04.050(1) pursuant to NRS 193.190 and conclude that "lilt is
                unlawful for any person to hinder, obstruct, resist, delay, molest or
                threaten to hinder, obstruct, resist, delay or molest," CCMC 8.04.050(1),
                only if the person commits a physical act or speaks fighting words, and has
                an intent to interfere with an officer's duties. 6 Such a construction would
                resolve the claims of overbreadth and vagueness because the ordinance
                would only come into operation when the right to expression "is
                'minuscule' compared to" the public's interest in a functioning police force.
                Colten, 407 U.S. at 111. Moreover, this construction would narrow the
                application of CCMC 8.04.050(1) to those acts that are proven to violate
                MRS 193.190.


                      6 The majority in Hill did note that an intent requirement, by itself,
                would not bring the Houston ordinance within constitutional bounds. 482
U.S. at 469 n.18. However, the majority did not indicate that an intent
                requirement would not narrow and clarify the statute, so as to bring it at
                least closer to being within constitutional parameters. Therefore, when
                the intent requirement is read in conjuncture with the core criminal
                conduct requirement, there is little doubt that CCMC 8.04.050(1)
                withstands constitutional scrutiny.

                      Notably, the majority only mentions this limiting construction by
                stating that "an intent requirement alone will not render CCMC 8.04.050
                constitutional." Majority opinion ante p. 6 n.3. As discuss in footnote 2
                above, the majority's conclusion is inconsistent with its contention that
                NRS 193.280 is constitutional because it contains the word "willful."

SUPREME COURT
        OF
     NEVADA


(0) I947A
                             For these reasons, I would grant the petition and instruct the
                 district court to vacate its order denying Scott's appeal and remand the
                 matter to the lower court for a new trial.




                                                                                , CA.
                                                      Hardesty


                 I concur:


                 Pi acme                         J.
                 Pickering \--A




SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    e